Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-8, 15-17, 20, 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, the phrase “configured to release the hydration fluid upon exposure to radiation” is vague, confusing, and indefinite because there is insufficient structures in the claim to support such phrase and also how is it configured to release the hydration fluid upon exposure to radiation?  In claim 8, the phrase “… degrades upon exposure to radiation” is vague and indefinite because it has no clear meaning as to how the gel degrades upon exposure to radiation?  The term “device” in claims 15-17 and 20 lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-12, 15-16, 20, and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Najafi et al. (2011/0190392; hereinafter Najafi).  
As to claims 1, and 24-25, Najafi discloses an itermittent urinary catheter assembly comprising a urinary catheter ([0010], [0147]), and antimicrobial formulations/hydration fluid comprising one or more of polyethylene glycol [0130], citric acid, and carboxylic acid ([0114]-[0115]) which is considered equivalent to an anti-staining additive comprises one or more of polyols, polyethers and carboxylic acid; or one or more of glycerol, polyethylene glycol and citric acid as claimed.
As to claim 2, to the extent that the Examiner can determine the scope of the claim, Najafi discloses the antimicrobial formulations/hydration fluid contained within a gel [0145] and the gel is inherently capable to release the antimicrobial formulations/hydration fluid upon exposure to radiation.
As to claim 3, Najafi further discloses the antimicrobial formulations/hydration fluid comprises water [0149].
As to claim 4, Najafi discloses the antimicrobial formulations/hydration fluid comprises another additive ([0114]-[0115] & [0130]).
As to claims 5 and 7, Najafi discloses the gel comprises low-acyl gellan gum products and high-acyl gellan gum forms [0122] which is considered equivalent to a hydrogel as claimed.
As to claim 6, Najafi further discloses the gel comprises a polysaccharide based gel [0122].
As to claim 8, Najafi further discloses the use of radiation to sterile the product and a container ([0142]-[0143]) which is considered equivalent to the gel degrades upon exposure to radiation as claimed.
As to claim 11, Najafi further discloses the urinary catheter includes a shaft and at least the catheter shaft is surrounded by a container/sleeve [0143] or a glass chamber/sleeve [0153], and the catheter shaft and antimicrobial formulations/hydration fluid are contained within the sleeve.
As to claim 12, Najafi further discloses a container/package [0143] or a glass chamber/package [0153] as claimed.
As to claims 15-16, Najafi further discloses the antimicrobial formulations/hydration fluid is in contact with the urinary catheter and at least partially covers the urinary catheter ([0147] & [0153]).
As to claim 20, Najafi discloses the antimicrobial formulations/hydration fluid and the urinary catheter are unconfined within a package ([0143] & [0153]).

Claim(s) 1-5, 11-16, 20, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (2018/0021481; hereinafter Yin).  
As to claims 1 and 25, Yin discloses an itermittent urinary catheter assembly comprising a urinary catheter (100; abstract), and a hygroscopic and/or hydrophilic coating/hydration fluid comprising one or more of a hydrogel, polyacrylic acid, glycerin, water and polyethylene glycol ([0008], [0009] & [0015]) , which is considered equivalent to an anti-staining additive comprises polyethylene glycol as claimed.
As to claim 2, to the extent that the Examiner can determine the scope of the claim, Yin discloses the hydrophilic coating/hydration fluid contained within a gel [0003] and the gel is inherently capable to release the antimicrobial formulations/hydration fluid upon exposure to radiation.
As to claim 3, Yin further discloses the hydrophilic coating/hydration fluid comprises water [0008].
As to claim 4, Yin discloses the hydrophilic coating/hydration fluid comprises another additive [0008].
As to claim 5, Yin further discloses the gel comprises a hydrogel [0008].
As to claim 11, Yin further discloses the urinary catheter includes a shaft (104) and at least the catheter shaft is surrounded by a sleeve (200, 210), and the catheter shaft and hydrophilic coating/hydration fluid are contained within the sleeve.
As to claim 12, Yin further discloses a container/package (200, 210) as claimed.
As to claims 13-16, Yin discloses the urinary catheter comprises a hydrophilic material and the hydrophilic material comprises a hydrophilic coating ([0003], [0008]).
As to claim 20, Yin discloses the hydrophilic coating/hydration fluid and the urinary catheter are unconfined within a package (Figs. 5-7).

Claim(s) 1-6, 11-17, 20, and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dvӓrsӓter et al. (2015/0335854; hereinafter Dvӓrsӓter).  
As to claims 1 and 25, Dvӓrsӓter discloses an itermittent urinary catheter assembly comprising a urinary catheter (1; [0002], [0020]), and a hydrophilic coating/hydration fluid [0057] comprising one or more of a polysaccharides and polyethylene glycol [0027] which is considered equivalent to an anti-staining additive comprises polyethylene glycol as claimed.
As to claim 2, to the extent that the Examiner can determine the scope of the claim, Dvӓrsӓter discloses the hydrophilic coating/hydration fluid contained within a pouch/gel (20, [0067]) and the gel is inherently capable to release the hydrophilic coating/hydration fluid upon exposure to radiation.
As to claim 3, Dvӓrsӓter further discloses the hydrophilic coating/hydration fluid comprises water [0069].
As to claim 4, Dvӓrsӓter discloses the hydrophilic coating/hydration fluid comprises another additive [0027].
As to claims 5-6, Dvӓrsӓter discloses the hydrophilic coating is considered equivalent to a hydrogel and the hydrophilic coating comprises a polysaccharides based [0027]. 
As to claim 11, Dvӓrsӓter further discloses the urinary catheter includes a shaft (3) and at least the catheter shaft is surrounded by a sleeve (10, 13), and the catheter shaft and hydrophilic coating/hydration fluid are contained within the sleeve [0067].
As to claim 12, Dvӓrsӓter further discloses a package (10, 13) as claimed.
As to claims 13-16, Dvӓrsӓter discloses the urinary catheter comprises a hydrophilic material and the hydrophilic material comprises a hydrophilic coating ([0027], [0057]).
As to claim 17, Dvӓrsӓter further discloses the hydrophilic coating/hydration fluid is separated from the urinary catheter (Figs. 7b, 8b; [0067]).
As to claim 20, Dvӓrsӓter discloses the hydrophilic coating/hydration fluid and the urinary catheter are unconfined within a package (Figs. 7b, 8b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 22-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Najafi or Yin or Dvӓrsӓter in view of The Official Notice.  
As to claim 8, to the extent that Najafi or Yin or Dvӓrsӓter fails to disclose the gel degrades upon exposure to radiation, thereby releasing the fluid, The Official Notice is taken of an old and conventional practice of providing a gel/coating and the gel/coating is degrading upon exposure to radiation during sterilization.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice to modify the assembly of Najafi or Yin or Dvӓrsӓter so the assembly is constructed with the gel/coating degrades upon exposure to radiation during sterilization thereby releasing the fluid for coating the urinary catheter.
As to claims 22-23, to the extent that Najafi or Yin or Dvӓrsӓter fails to show a concentration of the fluid in the gel comprises about 40 wt% and 99.8 wt% or 98 wt%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Najafi or Yin or Dvӓrsӓter so the assembly is constructed with a concentration of the fluid in the gel comprises about 40 wt% and 99.8 wt% or 98 wt% because the selection of the specific values of a concentration of the fluid in the gel such as about 40 wt% and 99.8 wt% or 98 wt% would appear to have been an obvious matter of design choice based upon conventional design considerations, such as for better lubricating the urinary catheter.
As to claim 26, to the extent that Najafi or Yin or Dvӓrsӓter fails to show the anti-staining additive is between about 0.1 wt% and about 2 wt% of the hydration fluid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Najafi or Yin or Dvӓrsӓter so the assembly is constructed with the anti-staining additive is between about 0.1 wt% and about 2 wt% of the hydration fluid because the selection of the specific values for the anti-staining additive such as between about 0.1 wt% and about 2 wt% of the hydration fluid would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to prevent staining.










	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LUAN K BUI/
Primary Examiner, Art Unit 3736